internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-112652-99 cc dom p si b5 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer city a b c d e f g h k m n tam-112652-99 issue in determining taxpayer’s adjusted_ordinary_gross_income for purposes of determining whether taxpayer is a personal_holding_company under sec_542 of the internal_revenue_code are the costs of farm production subtracted from taxpayer’s gross_receipts from farming conclusion in determining taxpayer’s adjusted_ordinary_gross_income for purposes of determining whether taxpayer is a personal_holding_company under sec_542 of the internal_revenue_code taxpayer’s gross_receipts must be reduced by its farm production_costs facts taxpayer is a c_corporation engaged in the farming_business in city in years b and c taxpayer was solely owned by a on its forms u s_corporation income_tax return for b and c taxpayer reported interest_income of dollar_figured and dividend income of dollar_figuree and interest_income of dollar_figuref and dividend income of dollar_figureg respectively taxpayer reported it’s total gross_receipts from farming as dollar_figureh and dollar_figurek respectively taxpayer deducted its costs for fuel fertilizer and chemicals seed supplies utilities insurance and certain other costs to arrive at its taxable_income figures for each year taxpayer reported dollar_figurem of taxable_income for b and for dollar_figuren for c the examining agent responsible for reviewing taxpayer’ tax returns determined that taxpayer was a personal_holding_company in years b and c because more than percent of taxpayer’s adjusted_ordinary_gross_income was personal_holding_company_income dividend and interest_income taxpayer has not paid a dividend to its shareholder for b or c taxpayer disagrees with the examining agent’s conclusion in determining the adjusted_ordinary_gross_income taxpayer maintains that taxpayer’s gross_receipts from farming are not required under sec_61 to be reduced by farm related expenses in arriving at gross_income under this interpretation taxpayer’s personal_holding_company_income would be less than percent of the adjusted_ordinary_gross_income in each year law and analysis sec_541 imposes for each taxable_year on the undistributed_personal_holding_company_income as defined in sec_545 of every personal_holding_company as defined in sec_542 a personal_holding_company_tax equal to percent of the undistributed tam-112652-99 personal_holding_company_income sec_542 defines a personal_holding_company as any corporation other than a corporation described in sec_542 if at least percent of its adjusted_ordinary_gross_income as defined in sec_543 for the taxable_year is personal_holding_company_income as defined in sec_543 and at any time during the last half of the taxable_year more than percent in value of its outstanding_stock is owned directly or indirectly by or for not more than individuals under sec_543 personal_holding_company_income means the portion of the adjusted_ordinary_gross_income consisting of dividends interest royalties other than mineral oil or gas royalties or copyright_royalties and annuities sec_543 defines ordinary_gross_income as the gross_income determined by excluding all gains from the sale_or_other_disposition of capital assets all gains other than those referred to in subparagraph a from the sale_or_other_disposition of property described in sec_1231 and sec_3 in the case of a foreign_corporation all the outstanding_stock of which during the last half of the taxable_year is owned by nonresident_alien individuals whether directly or indirectly through foreign estates foreign trusts foreign_partnerships or other foreign_corporations all items of income which would but for sec_543 constitute personal_holding_company_income under any paragraph of sec_543 other than sec_543 sec_543 defines adjusted_ordinary_gross_income as the ordinary_gross_income reduced by the amounts determined under sec_543 b c and d relating to rents mineral oil_and_gas royalties and interest the question of how to determine gross_income_from_farming for personal_holding_company purposes has been addressed by the courts in 134_f2d_793 aff’g 46_bta_1124 and 9_tc_1029 acq 1948_1_cb_2 the taxpayers used an accrual_method and the cash_method respectively although neither taxpayer used inventories the courts held that they were required to subtract the costs of production from gross_receipts from farming in arriving at gross_income in supporting its holding the court in woodside acres said that the gross_income so computed is the amount of gross_income that the taxpayer would have taken into account for personal_holding_company purposes had the taxpayer been in a business other than farming the court acknowledged that in the taxpayer’s case the computation of gross_income_from_farming for personal_holding_company purposes is different from the computation of gross_income_from_farming for purposes of sec_61 accordingly in determining taxpayer’s adjusted_ordinary_gross_income for purposes of determining whether taxpayer is a personal_holding_company under sec_542 the costs of farm production are subtracted from taxpayer’s gross_receipts from farming tam-112652-99 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
